133 F.3d 928
81 A.F.T.R.2d 98-301, 98-1 USTC  P 50,140
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Raymond A. MOOREFIELD, Petitioner-Appellant,v.COMMISSIONER OF INTERNAL REVENUE, Respondent-Appellee.
No. 96-70400.
United States Court of Appeals, Ninth Circuit.
Submitted Dec. 15, 1997.**Decided Dec. 17, 1997.

Before SNEED, LEAVY, and TROTT, Circuit Judges.


1
MEMORANDUM*


2
Raymond A. Moorefield appeals pro se the United States Tax Court's ("tax court") decision upholding the Commissioner of Internal Revenue's ("CIR") determination of federal income tax deficiencies in tax year 1988 and imposition of additions to tax.  We have jurisdiction pursuant to 26 U.S.C. § 7482, and we affirm.


3
Moorefield contends that the tax court did not allow sufficient time at his hearing to present facts supporting an alleged conspiracy to deprive him of his rights.  To the extent Moorefield argues that the tax court violated his procedural due process rights, we conclude that this contention lacks merit.  See Stonecipher v. Bray, 653 F.2d 398, 403 (9th Cir.1981) (stating that statutory scheme for contesting CIR's deficiency determinations comports with due process)


4
Moorefield's contention that he was improperly denied his right to a jury trial lacks merit.  See Dawn v. Commissioner, 675 F.2d 1077, 1079 (9th Cir.1982) (stating that taxpayers are not entitled to jury trial in tax court).


5
Moorefield abandoned all issues raised in his petition for redetermination challenging the Commissioner's determination of deficiencies and additions to tax by omitting these issues from his opening brief.  See Wilcox v. Commissioner, 848 F.2d 1007, 1008 n. 2 (9th Cir.1988).

AFFIRMED.1


**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a);  9th Cir.  R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3


1
 The motion by Moorefield's daughter for a stay due to the death of Moorefield is denied